UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act file number 811-05531 Babson CapitalParticipation Investors (Exact name of registrant as specified in charter) 1500 Main Street, Springfield, MA 01115 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President and Secretary 1500 Main Street, Suite 2800, Springfield, MA 01115 (Name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/12 ITEM 1. SCHEDULE OF INVESTMENTS. CONSOLIDATED SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Corporate Restricted Securities - 85.95%: (A) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Private Placement Investments - 82.04% A E Company, Inc. A designer and manufacturer of machined parts and assembly structures for the commercial and military aerospace industries. Common Stock (B) 184,615 shs. 11/10/09 $ $ Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 92,308 shs. 11/10/09 * 11/10/09 and 11/18/09. A H C Holding Company, Inc. A designer and manufacturer of boilers and water heaters for the commercial sector. 15% Senior Subordinated Note due 2015 $ 11/21/07 Limited Partnership Interest (B) 12.26% int. 11/21/07 A S A P Industries LLC A designer and manufacturer of components used on oil and natural gas wells. Limited Liability Company Unit Class A-2 (B) 676 uts. 12/31/08 Limited Liability Company Unit Class A-3 (B) 608 uts. 12/31/08 A S C Group, Inc. A designer and manufacturer of high reliability encryption equipment, communications products, computing systems and electronic components primarily for the military and aerospace sectors. 12.75% Senior Subordinated Note due 2016 $ 10/09/09 Limited Liability Company Unit Class A (B) 2,186 uts. * Limited Liability Company Unit Class B (B) 1,473 uts. 10/09/09 * 10/09/09 and 10/27/10. A W X Holdings Corporation A provider of aerial equipment rental, sales and repair services to non-residential construction and maintenance contractors operating in the State of Indiana. 10.5% Senior Secured Term Note due 2014 (D) $ 05/15/08 13% Senior Subordinated Note due 2015 (D) $ 05/15/08 - Common Stock (B) 60,000 shs. 05/15/08 - Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 21,099 shs. 05/15/08 - Advanced Technologies Holdings A provider of factory maintenance services to industrial companies. Preferred Stock Series A (B) 546 shs. 12/27/07 Convertible Preferred Stock Series B (B) 28 shs. 01/04/11 8 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) Babson Capital Participation Investors March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Aero Holdings, Inc. A provider of geospatial services to corporate and government clients. 10.5% Senior Secured Term Note due 2014 $ 03/09/07 $ $ 14% Senior Subordinated Note due 2015 $ 03/09/07 Common Stock (B) 150,000 shs. 03/09/07 Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 37,780 shs. 03/09/07 All Current Holding Company A specialty re-seller of essential electrical parts and components primarily serving wholesale distributors. 12% Senior Subordinated Note due 2015 $ 09/26/08 Common Stock (B) 713 shs. 09/26/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 507 shs. 09/26/08 American Hospice Management Holding LLC A for-profit hospice care provider in the United States. 12% Senior Subordinated Note due 2013 $ * Preferred Class A Unit (B) 1,706 uts. ** Preferred Class B Unit (B) 808 uts. 06/09/08 Common Class B Unit (B) 16,100 uts. 01/22/04 1 Common Class D Unit (B) 3,690 uts. 09/12/06 - * 01/22/04 and 06/09/08. ** 01/22/04 and 09/12/06. Apex Analytix Holding Corporation A provider of audit recovery and fraud detection services and software to commercial and retail businesses in the U.S. and Europe. 12.5% Senior Subordinated Note due 2014 $ 04/28/09 Preferred Stock Series B (B) 1,623 shs. 04/28/09 Common Stock (B) 723 shs. 04/28/09 Arch Global Precision LLC A leading manufacturer of high tolerance precision components and consumable tools. 14.75% Senior Subordinated Note due 2018 $ 12/21/11 Limited Liability Company Unit Class B (B) 28 uts. 12/21/11 Limited Liability Company Unit Class C (B) 222 uts. 12/21/11 9 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Arrow Tru-Line Holdings, Inc. A manufacturer of hardware for residential and commercial overhead garage doors in North America. 8% Senior Subordinated Note due 2014 (D) $ 05/18/05 $ $ Preferred Stock (B) 33 shs. 10/16/09 - Common Stock (B) 263 shs. 05/18/05 - Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 69 shs. 05/18/05 - Associated Diversified Services A provider of routine maintenance and repair services primarily to electric utility companies predominantly on electric power distribution lines. 10% Senior Secured Term Note due 2016 (C) $ 09/30/10 13% Senior Subordinated Note due 2017 $ 09/30/10 Limited Liability Company Unit Class B (B) 36,000 uts. 09/30/10 Limited Liability Company Unit Class B (B) 27,520 uts. 09/30/10 Barcodes Group, Inc. A distributor and reseller of automatic identification and data capture equipment, including mobile computers, scanners, point-of-sale systems, labels, and accessories. 13.5% Senior Subordinated Note due 2016 $ 07/27/10 Preferred Stock (B) 13 shs. 07/27/10 Common Stock Class A (B) 44 shs. 07/27/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 8 shs. 07/27/10 76 Bravo Sports Holding Corporation A designer and marketer of niche branded consumer products including canopies, trampolines, in-line skates, skateboards, and urethane wheels. 12.5% Senior Subordinated Note due 2014 $ 06/30/06 Preferred Stock Class A (B) 465 shs. 06/30/06 - Common Stock (B) 1 sh. 06/30/06 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 164 shs. 06/30/06 - C D N T, Inc. A value-added converter and distributor of specialty pressure sensitive adhesives, foams, films, and foils. 10.5% Senior Secured Term Note due 2014 $ 08/07/08 12.5% Senior Subordinated Note due 2015 $ 08/07/08 Common Stock (B) 41,860 shs. 08/07/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 32,914 shs. 08/07/08 10 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) Babson Capital Participation Investors March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Capital Specialty Plastics, Inc. A producer of desiccant strips used for packaging pharmaceutical products. Common Stock (B) 55 shs. * $ $ *12/30/97 and 05/29/99. CHG Alternative Education Holding Company A leading provider of publicly-funded, for profit pre-K-12 education services targeting special needs children at therapeutic day schools and “at risk” youth through alternative education programs. 13.5% Senior Subordinated Note due 2018 $ 01/19/11 Common Stock (B) 375 shs. 01/19/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 295 shs. 01/19/11 Church Services Holding Company A provider of diversified residential services to homeowners in Houston, Dallas, and Austin markets. 14.5% Senior Subordinated Note due 2018 $ 03/26/12 Common Stock (B) 1,000 shs. 03/26/12 Warrant, exercisable until 2022, to purchase common stock at $.01 per share (B) 57 shs. 03/26/12 - Clough, Harbour and Associates An engineering service firm that is located in Albany, NY. 12.25% Senior Subordinated Note due 2015 $ 12/02/08 Preferred Stock (B) 147 shs. 12/02/08 Coeur, Inc. A producer of proprietary, disposable power injection syringes. 12% Senior Subordinated Note due 2016 $ 10/10/08 Common Stock (B) 321 shs. 10/10/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 495 shs. 10/10/08 Connecticut Electric, Inc. A supplier and distributor of electrical products sold into the retail and wholesale markets. 10% Senior Subordinated Note due 2014 (D) $ 01/12/07 Limited Liability Company Unit Class A (B) 82,613 uts. 01/12/07 Limited Liability Company Unit Class C (B) 59,756 uts. 01/12/07 Limited Liability Company Unit Class D (B) 671,525 uts. 05/03/10 - Limited Liability Company Unit Class E (B) 1,102 uts. 05/03/10 - 88 11 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Connor Sport Court International, Inc. A designer and manufacturer of outdoor and indoor synthetic sports flooring and other temporary flooring products. Preferred Stock Series B-2 (B) 9,081 shs. 07/05/07 $ $ Preferred Stock Series C (B) 4,757 shs. 07/05/07 Common Stock (B) 380 shs. 07/05/07 4 - Limited Partnership Interest (B) 6.88% int. * - *08/12/04 and 01/14/05. CorePharma LLC A manufacturer of oral dose generic pharmaceuticals targeted at niche applications. 14.5% Senior Subordinated Note due 2016 $ 08/04/05 Warrant, exercisable until 2013, to purchase common stock at $.001 per share (B) 10 shs. 08/04/05 Crane Rental Corporation A crane rental company since 1960, headquartered in Florida. 13% Senior Subordinated Note due 2015 $ 08/21/08 Common Stock (B) 135,000 shs. 08/21/08 - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 72,037 shs. 08/21/08 - Custom Engineered Wheels, Inc. A manufacturer of custom engineered, non-pneumatic plastic wheels and plastic tread cap tires used primarily for lawn and garden products and wheelchairs. 12.5% Senior Subordinated Note due 2016 $ 10/27/09 Preferred Stock PIK (B) 156 shs. 10/27/09 Preferred Stock Series A (B) 114 shs. 10/27/09 Common Stock (B) 38 shs. 10/27/09 - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 28 shs. 10/27/09 - DPC Holdings LLC A provider of accounts receivable management and revenue cycle management services to customers in the healthcare, financial and utility industries. 14% Senior Subordinated Note due 2017 $ 10/21/11 Limited Liability Company Unit Class A (B) 11,111 uts. 10/21/11 12 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) Babson Capital Participation Investors March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Duncan Systems, Inc. A distributor of windshields and side glass for the recreational vehicle market. 10% Senior Secured Term Note due 2013 $ 11/01/06 $ $ 13% Senior Subordinated Note due 2014 $ 11/01/06 Common Stock (B) 102,857 shs. 11/01/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 32,294 shs. 11/01/06 E S P Holdco, Inc. A manufacturer of power protection technology for commercial office equipment, primarily supplying the office equipment dealer network. 14% Senior Subordinated Note due 2015 $ 01/08/08 Common Stock (B) 349 shs. 01/08/08 E X C Acquisition Corporation A manufacturer of pre-filled syringes and pump systems used for intravenous drug delivery. Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 11 shs. 06/28/04 Eatem Holding Company A developer and manufacturer of savory flavor systems for soups, sauces, gravies, and other products produced by food manufacturers for retail and foodservice end products. 12.5% Senior Subordinated Note due 2018 $ 02/01/10 Common Stock (B) 50 shs. 02/01/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 119 shs. 02/01/10 ELT Holding Company A provider of web-based ethics and compliance training solutions for companies in the United States. 14% Senior Subordinated Note due 2019 $ 03/01/12 Common Stock (B) 41 shs. 03/01/12 F C X Holdings Corporation A distributor of specialty/technical valves, actuators, accessories, and process instrumentation supplying a number of industrial, high purity, and energy end markets in North America. 15% Senior Subordinated Note due 2015 $ 10/06/08 14% Senior Subordinated Note due 2017 $ 03/02/12 Preferred Stock Series A (B) 232 shs. * Preferred Stock Series B (B) 2,298 shs. 10/06/08 Common Stock (B) 1,625 shs. 10/06/08 *12/30/10 and 07/01/11. 13 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue F F C Holding Corporation A leading U.S. manufacturer of private label frozen novelty and ice cream products. 16% Senior Subordinated Note due 2017 $ 09/27/10 $ $ Limited Liability Company Units Preferred (B) 171 uts. 09/27/10 Limited Liability Company Units (B) 171 uts. 09/27/10 F G I Equity LLC A manufacturer of a broad range of filters and related products that are used in commercial, light industrial, healthcare, gas turbine, nuclear, laboratory, clean room, hotel, educational system, and food processing settings. 14.25% Senior Subordinated Note due 2016 $ 12/15/10 14.25% Senior Subordinated Note due 2016 $ 02/29/12 Limited Liability Company Unit Class B-1 (B) 65,789 uts. 12/15/10 Limited Liability Company Unit Class B-2 (B) 8,248 uts. 12/15/10 F H Equity LLC A designer and manufacturer of a full line of automatic transmission filters and filtration systems for passenger vehicles. 14% Senior Subordinated Note due 2017 $ 12/20/10 Limited Liability Company Unit Class C (B) 1,575 uts. 12/20/10 Flutes, Inc. An independent manufacturer of micro fluted corrugated sheet material for the food and consumer products packaging industries. 10% Senior Secured Term Note due 2013 (D) $ 04/13/06 14% Senior Subordinated Note due 2013 (D) $ 04/13/06 - G C Holdings A leading manufacturer of gaming tickets, industrial recording charts, security-enabled point-of sale receipts, and medical charts and supplies. 12.5% Senior Subordinated Note due 2017 $ 10/19/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 198 shs. 10/19/10 - Golden County Foods Holding, Inc. A manufacturer of frozen appetizers and snacks. 16% Senior Subordinated Note due 2015 (D) $ 11/01/07 - 14% PIK Note due 2015 (D) $ 12/31/08 - 8% Series A Convertible Preferred Stock, convertible into common shares (B) 151,643 shs. 11/01/07 - - 14 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED Babson Capital Participation Investors March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue H M Holding Company A designer, manufacturer, and importer of promotional and wood furniture. 7.5% Senior Subordinated Note due 2014 (D) $ 10/15/09 $ $ Preferred Stock (B) 21 shs. * - Preferred Stock Series B (B) 1,088 shs. 10/15/09 - Common Stock (B) 180 shs. 02/10/06 - Common Stock Class C (B) 296 shs. 10/15/09 - - Warrant, exercisable until 2013, to purchase common stock at $.02 per share (B) 67 shs. 02/10/06 - * 09/18/07 and 06/27/08. Handi Quilter Holding Company A designer and manufacturer of long-arm quilting machines and related components for the consumer quilting market. 12% Senior Subordinated Note due 2017 $ 11/14/11 Common Stock (B) 38 shs. 11/14/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 28 shs. 11/14/11 Healthcare Direct Holding Company A direct-to-customer marketer of discount dental plans. 14% Senior Subordinated Note due 2019 $ 03/09/12 Common Stock (B) 517 shs. 03/09/12 HGGC Citadel Plastics Holdings A world-leading source for thermoset and thermoplastic compounds. 14% Senior Subordinated Note due 2019 $ 02/29/12 Common Stock (B) 101 shs. 02/29/12 Home Décor Holding Company A designer, manufacturer and marketer of framed art and wall décor products. Common Stock (B) 33 shs. * Warrant, exercisable until 2012, to purchase common stock at $.02 per share (B) 106 shs. * * 06/30/04 and 08/19/04. HOP Entertainment LLC A provider of post production equipment and services to producers of television shows and motion pictures. Limited Liability Company Unit Class F (B) 47 uts. 10/14/11 - - Limited Liability Company Unit Class G (B) 114 uts. 10/14/11 - - Limited Liability Company Unit Class H (B) 47 uts. 10/14/11 - - Limited Liability Company Unit Class I (B) 47 uts. 10/14/11 - 15 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue Hospitality Mints Holding Company A manufacturer of individually-wrapped imprinted promotional mints. 14% Senior Subordinated Note due 2016 $ 08/19/08 $ $ Common Stock (B) 251 shs. 08/19/08 - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 65 shs. 08/19/08 - Ideal Tridon Holdings, Inc. A designer and manufacturer of clamps and couplings used in automotive and industrial end markets. 13.5% Senior Subordinated Note due 2018 $ 10/27/11 Common Stock (B) 93 shs. 10/27/11 Insurance Claims Management, Inc. A third party administrator providing auto and property claim administration services for insurance companies. Common Stock (B) 47 shs. 02/27/07 International Offshore Services LLC A leading provider of marine transportation services, platform decommissioning, and salvage services to oil and gas producers in the shallow waters of the Gulf of Mexico. 14.25% Senior Subordinated Secured Note due 2017 (D) $ 07/07/09 Limited Liability Company Unit (B) 1,647 uts. 07/07/09 - J A C Holding Enterprises, Inc. A supplier of luggage racks and accessories to the original equipment manufacturers. 12.5% Senior Subordinated Note due 2017 $ 12/20/10 Preferred Stock A (B) 165 shs. 12/20/10 - Preferred Stock B (B) 0.06 shs. 12/20/10 - - Common Stock (B) 33 shs. 12/20/10 - Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 12 shs. 12/20/10 - Jason Partners Holdings LLC A diversified manufacturing company serving various industrial markets. Limited Liability Company Unit (B) 48 uts. 09/21/10 16 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) Babson Capital Participation Investors March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue K & N Parent, Inc. A manufacturer and supplier of automotive aftermarket performance air filters and intake systems. 14% Senior Subordinated Note due 2017 $ 12/23/11 $ $ Preferred Stock Series A (B) 102 shs. 12/23/11 Preferred Stock Series B (B) 29 shs. 12/23/11 Common Stock (B) 130 shs. 12/23/11 - K N B Holdings Corporation A designer, manufacturer and marketer of products for the custom framing market. 15% Senior Subordinated Note due 2017 $ 04/12/11 Common Stock (B) 71,053 shs. 05/25/06 Warrant, exercisable until 2013, to purchase common stock at $.01 per share (B) 43,600 shs. 05/25/06 K P H I Holdings, Inc. A manufacturer of highly engineered plastic and metal components for a diverse range of end-markets, including medical, consumer and industrial, automotive and defense. 15% Senior Subordinated Note due 2017 $ 12/10/10 Common Stock (B) 232,826 shs. 12/10/10 K P I Holdings, Inc. The largest player in the U.S. non-automotive, non-ferrous die casting segment. 6% Senior Subordinated Note due 2015 $ 07/16/08 Convertible Preferred Stock Series C (B) 29 shs. 06/30/09 Convertible Preferred Stock Series D (B) 13 shs. 09/17/09 Common Stock (B) 235 shs. 07/15/08 - Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 51 shs. 07/16/08 - Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 67 shs. 09/17/09 - - K W P I Holdings Corporation A manufacturer and distributor of vinyl windows and patio doors throughout the northwestern United States. 12% Senior Subordinated Note due 2015 (D) $ 03/14/07 Preferred Stock PIK (B) 793 shs. 02/07/11 - Common Stock (B) 123 shs. 03/13/07 - Warrant, exercisable until 2019, to purchase preferred stock at $.01 per share (B) 71 shs. 07/07/09 - - Warrant, exercisable until 2017, to purchase common stock at $.01 per share (B) 89 shs. 03/14/07 - 17 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2012 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost FairValue LPC Holding Company A designer and manufacturer of precision-molded silicone rubber components that are utilized in the medical and automotive end markets. 13.5% Senior Subordinated Note due 2018 $ 08/15/11 $ $ Common Stock (B) 94 shs. 08/15/11 M V I Holding, Inc. A manufacturer of large precision machined metal components used in equipment which services a variety of industries, including the oil and gas, mining, and defense markets. 13% Senior Subordinated Note due 2016 $ 09/12/08 Common Stock (B) 32 shs. 09/12/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 35 shs. 09/12/08 Mail Communications Group, Inc. A provider of mail processing and handling services, letter shop services, and commercial printing services. Limited Liability Company Unit (B) 12,764 uts. * Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 1,787 shs. 05/04/07 * 05/04/07 and 01/02/08. Manhattan Beachwear Holding Company A designer and distributor of women's swimwear. 12.5% Senior Subordinated Note due 2018 $ 01/15/10 15% Senior Subordinated Note due 2018 $ 10/05/10 Common Stock (B) 35 shs. 10/05/10 Common Stock Class B (B) 118 shs. 01/15/10 Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 104 shs. 01/15/10 Marshall Physicians Services LLC A provider of emergency department and hospital medicine services to hospitals located in the state of Kentucky. The Company was founded in 1999 and is owned by seven practicing physicians. 13% Senior Subordinated Note due 2016 $ 09/20/11 Limited Liability Company Unit Class A (B) 2,900 uts. 09/20/11 Limited Liability Company Unit Class D (B) 291 uts. 09/20/11 - 18 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED)
